Citation Nr: 9925146	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  PTSD is not currently shown.

2.  All evidence necessary for an equitable review of the 
veteran's claim for service connection for bilateral hearing 
loss disability has been developed.

3.  Bilateral hearing loss disability that is currently 
manifested is as likely as not due to inservice acoustic 
trauma.


CONCLUSIONS OF LAW

1.  A claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Bilateral hearing loss disability was incurred as a 
result of wartime service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that PTSD is currently manifested.  Since service 
connection cannot be granted for a disability that does not 
currently exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  See also Rabideau v. Derwinski, 
2 Vet. App. 141 (1993), and Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The medical record is devoid of evidence indicating that the 
veteran has been accorded treatment for PTSD, or that PTSD 
has been diagnosed.  To the contrary, the report of a June 
1997 VA psychiatric examination of the veteran includes 
specific findings to the effect that PTSD is not currently 
manifested.  That report shows that the examiner found that 
"[t]he current evaluation is not consistent with a diagnosis 
of PTSD.  Results on psychological testing are not consistent 
with the scores of individuals with PTSD.  In addition, the 
veteran's self-report of symptoms is not sufficient to meet 
minimal criteria on the DSM-IV for PTSD."  (Emphasis 

added.)  The examiner, in another section of the examination 
report, emphasized this finding by noting that "psychological 
testing is not consistent at all with PTSD."  (Emphasis 
added.)  While the veteran stated, on the VA Form 9 received 
by VA in September 1998, that he had been wounded in combat 
in Korea, and "that this would cause PTSD as in my case," it 
must be pointed out that the incurrence of an event that is 
theoretically stressful is irrelevant in the absence of a 
diagnosis of PTSD.

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  In the case at hand, 
the Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for PTSD could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim, at any time.


II.  Service Connection for Bilateral Hearing Loss Disability

With regard to the veteran's claim for service connection for 
bilateral hearing loss disability, the Board finds that this 
issue is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist him in the development of this claim, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

The veteran contends, essentially, that he has bilateral 
hearing loss disability that is related to his active 
service, and specifically to acoustic trauma, in the form of 
artillery noise, experienced therein.  After a review of the 
record, the Board finds that it is as likely as not that his 
current bilateral hearing loss disability is the product of 
inservice acoustic trauma, and that service connection for 
that disability is appropriate.

The veteran's service medical records are apparently 
incomplete.  Those that have been furnished to VA by the 
National Personnel Records Center (NPRC) exhibit fire and 
water damage, and are dated primarily from the first two 
years of the veteran's four-year period of service.  It is 
not impractical to assume, therefore, that any other medical 
records that were compiled during his service were destroyed 
in the July 1973 fire at NPRC.

The veteran's available service medical records do not 
reflect any hearing impairment, or complaints thereof.  The 
only other medical record associated with his claims folder 
is the report of a June 1997 VA audiological evaluation, 
which indicates a diagnosis of bilateral sensorineural 
hearing loss, and which shows that it is of sufficient 
severity as to constitute a disability for VA benefits 
purposes under 

38 C.F.R. § 3.385 (1998).  The question that must be 
resolved, therefore, is whether the hearing loss disability 
that is currently manifested either began during service, or 
is related thereto; see 38 C.F.R. § 3.303(d) (1998).

While the apparent destruction of at least a portion of the 
veteran's service medical records does not, in and of itself, 
render him unable to demonstrate inservice hearing problems, 
it is uncontroverted that no medical evidence has been 
furnished demonstrating the presence of hearing impairment 
prior to June 1997, nor has he indicated that any such 
records are available.  However, the Board takes note of the 
fact that the RO, in its September 1997 rating decision, 
granted service connection for tinnitus as directly related 
to service.  The RO specifically found that "[t]he veteran's 
DD [Form] 214 establishes the veteran was in combat and would 
have been exposed to acoustic trauma."

It is illogical to believe that acoustic trauma would cause 
tinnitus, but would not cause sensorineural hearing loss.  
The Board accordingly finds that it is as likely as not that 
the veteran's bilateral hearing loss disability is related to 
his active service, and that service connection for that 
disorder should be granted.


ORDER

A claim for service connection for PTSD is not well grounded, 
and is accordingly denied.  Service connection for bilateral 
hearing loss disability is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

